Citation Nr: 0738320	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  06-02 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence to reopen a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) has been received and if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to October 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  Although the veteran filed a notice of 
disagreement (NOD) with the denial of service connection for 
hearing loss disability, and the statement of the case (SOC) 
included that issue, he specifically indicated in his May 
2007 VA Form 9 that he was only appealing the denial of 
service connection for PTSD.  Therefore, the issue of 
entitlement to service connection for hearing loss is not 
before the Board on appeal.

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in September 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder.

The reopened claim for service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In September 1974, the RO denied service connection for a 
nervous condition.

2.  The veteran was notified of the September 1974 decision 
and of his appeal rights in September 1974; he did not 
initiate an appeal.

3.  In January 1995, the RO denied service connection for 
severe anxiety.

4.  The veteran was notified of the January 1995 decision and 
his appeal rights in January 1995; he did not initiate an 
appeal.

5.  In August 1995, the RO continued the denial of service 
connection for a nervous condition, based on a finding that 
no new and material evidence to reopen the claim had been 
received.

6.  The veteran was notified of the August 1995 decision and 
his appeal rights in August 1995; he did not initiate an 
appeal.

7.  In September 1996, the RO denied service connection for 
an acquired psychiatric disability, to include panic disorder 
with agoraphobia and PTSD.  

8.  The veteran was notified of the September 1996 decision 
and of his appeal rights in September 1996; he did not 
initiate an appeal.

9.  In September 1999, the RO denied the veteran's claim for 
service connection for a mental problem, based on a finding 
that no new and material evidence had been received to reopen 
the claim.

10.  The veteran was notified of the September 1999 decision 
and his appeal rights in October 1999; he did not initiate an 
appeal.

11.  In March 2003, the RO denied the veteran's claim for 
service connection for PTSD and for an acquired psychiatric 
disorder, to include panic disorder with agoraphobia (also 
claimed as depression, paranoia and anxiety disorder).

12.  The veteran filed a notice of disagreement in June 2003 
with the RO's March 2003 denial of his claim for service 
connection for PTSD, and he perfected his appeal in December 
2003.

13.  In February 2004, the veteran withdrew his appeal for 
service connection for PTSD.

14.  In March 2004, the veteran filed a written statement 
asking for "another hearing for my P.T.S.D."

15.  Evidence added to the record after March 2003, on the 
issue of entitlement to service connection for PTSD, is 
neither cumulative nor redundant of evidence of record in 
March 2003; includes evidence that relates to an 
unestablished fact necessary to substantiate the claim; and 
raises a reasonable possibility of substantiating the claim 
for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).

2.  New and material evidence has been received since March 
2003 with respect to the claim for service connection for 
PTSD and the claim is reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for PTSD.  Although the RO 
granted reopening of the claim and adjudicated the reopened 
claim on the merits, the Board must determine on its own 
whether the claim should be reopened because this is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
(the Board does not have jurisdiction to review the claim on 
a de novo basis in the absence of a finding that new and 
material evidence has been submitted).

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is found in 38 U.S.C.A. § 5108, which 
provides that, if new and material evidence is presented or 
secured with respect to a disallowed claim, then the 
Secretary shall reopen and reconsider the claim.


The Board must address the issue of new and material evidence 
in the first instance because the submittal of such evidence 
is a prerequisite to the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  See also Jackson v. Principi, 265 F.3d 
1366, 1369 (2001) (The Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board.).

Evidence to be reviewed for sufficiency to reopen a 
previously denied claim is evidence submitted since the most 
recent final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Basically, an RO denial is 
final if there is no communication indicating disagreement 
with the denial within a year after the date of notice 
thereof.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2007).  With respect to Board 
denials, in general, they are final as of the date of mailing 
as stamped on the face of the decision.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2007).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc); Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 
1998).  New evidence is defined as evidence not previously 
submitted to agency decision-makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

As for the second step, if VA determines that the evidence is 
new and material, it may then proceed to evaluate the merits 
of the claim based on the entire record, after ensuring that 
the duty to assist has been fulfilled.  In order for evidence 
to be sufficient to reopen a previously denied and final 
claim, it must be both new and material.  If the evidence is 
not material, the inquiry ends and the claim cannot be 
reopened.  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Also, evidence received since the last final disallowance of 
the claim on any basis is presumed credible for purposes of 
reopening the claim, unless it is inherently false or untrue, 
or, if a statement or other assertion, it is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995).

The claim from which the instant appeal stems is that 
received in March 2004.  The veteran was initially denied 
service connection for an acquired psychiatric disorder, to 
include PTSD, in September 1996.  He filed another claim for 
service connection for PTSD.  The veteran's claim was denied 
in a March 2003 rating decision, based on a finding that 
there was no evidence of a current diagnosis of PTSD, an in-
service stressor, or evidence linking a diagnosis of PTSD to 
an in-service stressor.  After the March 2003 RO denial, the 
veteran filed a notice of disagreement (NOD) in June 2003.  
The RO issued a statement of the case (SOC) in October 2003, 
and the veteran filed his substantive appeal in December 
2003.  The veteran withdrew his appeal in February 2004.  
Consequently, the March 2003 decision became final.

The veteran's current claim to reopen was received in March 
2004.  Based upon the above, the Board finds that the March 
2003 rating decision constitutes the last final denial of 
service connection for PTSD, for the purpose of determining 
whether new and material evidence has been added to the 
record since then.  

The evidence received since the March 2003 RO rating decision 
includes VA outpatient treatment records from December 2006, 
showing that the veteran was diagnosed at that time with 
PTSD, chronic and severe.  The record also includes a copy of 
the transcript from the veteran's September 2007 video 
conference hearing, where he testified that during active 
duty in Vietnam, he was subjected to mortar attacks and 
ground attacks; that while in Saigon, he was exposed to 
combat during the Tet Offensive; and that he observed dead 
bodies in a mortuary in Long Binh Post.  The veteran 
testified further that his current diagnosis of PTSD is 
related to these alleged stressful incidents in service.  
This evidence providing a current diagnosis of PTSD and 
details of in-service stressful events is clearly new and 
material, so reopening of the claim is in order.  

Because the claim has been reopened, and the reopened claim 
is remanded for additional development, as discussed below, 
there is no need to discuss at this time whether VA's duties 
to notify and to assist the claimant, found at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), have been met.  


ORDER

The claim for service connection for PTSD is reopened.  To 
this extent only, the appeal is granted.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the service connection claim.  
The specific bases for remand are set forth below.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2007).

VA outpatient treatment records from December 2006 indicate 
that the veteran has been diagnosed with PTSD.  

The veteran contends that he engaged in combat with the 
enemy.  Specifically, he contends that although he was not 
involved in actual daytime combat with the enemy, he was 
assigned to perimeter duty every other night at Long Binh 
Post and during that time, his camp was bombarded every other 
night by mortars and he was exposed to ground attacks.  He 
also claims that he was exposed to ground attacks at the 506 
Field Depot in Saigon.  In addition, he claims to have been 
at the Tanh Son Nhut Air base during the Tet Offensive in 
1968.  The veteran also claims to have witnessed helicopters 
bringing the bodies of dead and wounded soldiers to a 
hospital which he worked near.  In addition, during his 
September 2007 hearing, he testified that he observed dead 
bodies in what appeared to be some sort of mortuary at Long 
Binh Post.  

The veteran's service personnel records confirm that from 
January 1967 to October 1968, the veteran served in Vietnam 
as a tool room keeper and a "tank thk op" and was assigned 
to the 632d Heavy Equipment Maintenance Company.  The records 
also indicate that the veteran participated in the Vietnam 
Counteroffensive Phase II and the Tet Offensive and that he 
received the Vietnam Service Medal, the National Defense 
Service Medal and the Republic of Vietnam Campaign Medal with 
device.  The veteran did not provide sufficient information 
regarding his claimed in-service stressors before his 
September 2007 hearing.  Consequently, in May 2007, the RO 
issued a formal finding of a lack of information required to 
corroborate stressors.  However, the record indicates that 
the RO has not yet attempted to verify all the information 
regarding his claimed in-service stressors provided by the 
veteran during his hearing.  

The Board also notes that although the record does contain 
medical evidence showing that the veteran has recently been 
diagnosed with PTSD, it does not appear that the diagnosis 
was rendered after a complete review of the veteran's medical 
history.  Moreover, it conflicts with some of the other 
treatment records showing that the veteran has been diagnosed 
with several other psychiatric disorders including, a mood 
disorder with depression and anxiety, major depressive 
disorder with psychotic features, anxiety disorder, general 
anxiety disorder with panic disorder and agoraphobia, and 
agoraphobia with panic disorder.  Therefore, the Board 
believes that the veteran should be afforded a VA psychiatric 
examination to determine the nature and etiology of all 
currently present acquired psychiatric disorders.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

Additionally, the Board notes that in a May 2004 statement 
and at the September 2007 hearing, the veteran reported that 
he saw a psychiatrist while he was stationed in Long Binh in 
June or July of 1968.  In addition, the veteran's military 
medical records indicate that from October 9, 1968 to October 
11, 1968, the veteran was treated at the 93rd evacuation 
hospital and diagnosed with alcoholic psychosis, acute, 
severe.  These clinical records are not presently associated 
with the claims folder.  The procurement of potentially 
pertinent medical records referenced by the veteran is 
required.  As it appears that there may be available service 
medical records that are not presently associated with the 
claims folder, a remand is required.  See 38 C.F.R. § 
3.159(c)(2).  The provisions of 38 C.F.R. § 3.159(c) provide 
that VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  If VA 
is unable to obtain such records, VA must provide the 
claimant with oral or written notice of that fact.  The 
notice must contain various information, including an 
explanation of the efforts VA made to obtain the records and 
a description of any further action VA will take regarding 
the claim.  38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to 
obtain a copy of the aforementioned 
service medical records - including 
clinical records and mental health records 
-- through official channels.  If efforts 
are unsuccessful in obtaining any such 
evidence, document the efforts to obtain 
the records, and request the veteran and 
his representative to provide a copy of 
the outstanding evidence to the extent 
they are able to do so.

2.  Verify the veteran's reported in-
service PTSD stressors.  If additional 
evidence is needed for stressor 
verification, the veteran should be asked 
to provide it.  If stressor verification 
cannot be done due to insufficient 
information, that fact should be 
documented in the record.

3.  Arrange for the veteran to be given an 
examination to determine the nature and 
etiology of all currently present acquired 
psychiatric disorders.  The examiner 
should be informed of which stressors have 
been established by the record, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the veteran 
has PTSD due to service stressor(s).  If 
PTSD is diagnosed (under DSM-IV criteria), 
the examiner should identify the elements 
supporting the diagnosis, to include the 
stressor(s).  If PTSD is not diagnosed, 
the examiner should explain why the 
veteran does not meet the criteria for 
this diagnosis.  With respect to any other 
acquired psychiatric disorders found to be 
present, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that the 
disorder originated while the veteran was 
serving on active duty or is otherwise 
etiologically related to service.   

The claims folder must be made available 
to and reviewed by the examiner, and any 
indicated studies should be performed.  A 
complete rationale should be given for all 
opinions and conclusions expressed.  

4.  Readjudicate the veteran's reopened 
claim for service connection for PTSD.  If 
the benefit sought on appeal is not 
granted, he and his representative should 
be provided a supplemental statement of 
the case and an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


